

113 HR 4002 RS: To revoke the charter of incorporation of the Miami Tribe of Oklahoma at the request of that tribe, and for other purposes.
U.S. House of Representatives
2014-08-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 546113th CONGRESS2d SessionH. R. 4002IN THE SENATE OF THE UNITED STATESJune 24, 2014Received; read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, without amendmentAN ACTTo revoke the charter of incorporation of the Miami Tribe of Oklahoma at the request of that tribe,
			 and for other purposes.1.Revocation of charter of incorporationThe request of the Miami Tribe of Oklahoma to surrender the charter of incorporation issued to that
			 tribe and ratified by its members on June 1, 1940, pursuant to the Act of
			 June 26, 1936 (25 U.S.C. 501 et seq.; commonly known as the Oklahoma Welfare Act), is hereby accepted and that charter of incorporation is hereby revoked.August 26, 2014Reported without amendment